DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2, 5, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gladney et al., U.S. Patent Number 6,561,047.
	Regarding claims 1, and 9, Gladney et al., discloses a method and system for analyzing motion transferred to a subject on a sleeping surface with features of the claimed invention including a method comprising the steps of: positioning a first weight (element 250), and a second weight  (element 200), on the mattress a measured distance apart from each other; moving the second weight relative to the first weight so that it is a different measured distance apart from the first weight; and measuring a displacement of a place on the first weight relative to the second weight location in response to the motion excited at the second location in at least one of a horizontal and vertical direction which is clear indication of determination of  any change in angle of the first weight in response to the second weight being moved (see claim 2).  
	Regarding claim 2,  the mass of at least one of the weights is variable and the method comprises the step of varying the mass of the one or more variable weight weights until each weight has a predetermined mass (see paragraph 2, lines 41-43)91.  
	Regarding claim 5, the displacement of the second weight is measured while it moves.  
	Regarding claim 13, the second weight (element 200), is operatively connected to a line members (element 190), that extend from a drive system (element 180), and the step of moving the second weight relative to the first weight (see figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 15-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over , Gladney et al.
	Regarding claims 7-8, Gladney et al., does not teach the use of an inclinometer.  However since they measure the horizontal and vertical coordinates,  it would have been obvious for a skill artisan, before the effective filing date of the invention to modify his device to provide for such inclinometer, instead of  measurements of the coordinate to obtain the angle.  An inclinometer can make the job much easier and probably more accurate.  
 	Regarding claim 15, Gladney et al., discloses a Method And System For Analyzing Motion with features of the claimed invention including  system for positioning a first weight (element 250), and a second weight  (element 200), on the mattress a measured distance apart from each other; moving the second weight relative to the first weight and measuring a by measuring  horizontal and vertical direction.  Gladney et al., does not teach the use of an inclinometer, and does not call the weigh cylinders, However since they measure the horizontal and vertical coordinates,  it would have been obvious for a skill artisan, before the effective filing date of the invention to modify his device to provide for such inclinometer, instead of  measurements of the coordinate in horizontal and vertical to obtain the angle.  An inclinometer can make the job much easier and probably more accurate.  
	Regarding 16,  the weighted cylinders are interchangeable.  
	Regarding claim 17, the mass of the weighted cylinders can be variable.  
	Regarding claim 18, there is a drive system (element 170), configured to move the second weighted cylinder across the mattress.  
	Regarding claim 20, there is a line members (element 190), extending from a drive system to the weighted second cylinder.  
	Regarding claim 21, the line members and drive system are configured such that actuation of the drive system retracts the line members which in turn pulls the second cylinder towards the first cylinder.  

Claims 3-4, 6, 10-11, are rejected under 35 U.S.C. 103 as being unpatentable over , Gladney et al., in view of Bain et al., U.S. Patent Number 6,786,083.    
	Regarding claims 3-4, Gladney et al., does not show that the first weight and the second weight are weighted cylinders. Provision of two cylindrical weight in testing mattress is well known in the art.  Bain et al., for example, presented to show such arrangement (see. For example, figure 3).  It would have been obvious therefore, for a skill artisan, before the effective filing date of the invention to modify Gladney et al., device to use any suitable shapes for the weights such as cylindrical ones, as thought by Bain.  Because when all elements of an invention is presented in art, the mere shape of an element, fails to provide for an unobvious advantage or a patentable distinction, and is merely the subject of the intended use. and thus is well within the level of an ordinary skilled artisan, and an obvious modification.
	Regarding claim 6. Bain et al., measures revolutions, of the weights (see col. 2, line 26).  
	Regarding claim, 10, Bain indicates that the signals representing the vertical displacement and horizontal displacement indicating the angle change, and calculated transferred motion values can be stored in a computer  memory for any related manipulation (see col. 3, lines 29-40).  
	Regarding claim 11, Bain et al., teaches mounting one end of an arm on an axial protrusion of the first weight and locating the arm on the second weight (see figure 3).  

Claims 12, 14, 19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Wednesday, June 22, 2022